DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-6; prior art fails to disclose or suggest, inter alia, a frequency controller comprising: a pulse generator producing an on-time pulse related to a value of a count signal that is increased and decreased based on a switching frequency not being equal to a reference frequency, the pulse generator providing the on-time pulse to a constant on-time feedback loop to control a constant on-time of an on-time signal generated by the constant on-time feedback loop and to maintain the switching frequency at about the reference frequency.
Claims 7-13; prior art fails to disclose or suggest, inter alia, a power converter comprising: a frequency controller producing an on-time pulse related to a value of a count signal that is increased and decreased based on a switching frequency not being equal to a reference frequency, the frequency controller providing the on-time pulse to a constant on-time feedback loop to control a constant on-time of an on-time signal and to maintain the switching frequency at about the reference frequency, the on-time signal controlling an on-time of an activation signal, and the activation signal having the switching frequency and being used to generate an output voltage of the power converter.
Claims 14-20; prior art fails to disclose or suggest, inter alia, a method comprising: producing an on-time pulse related to a value of a count signal that is increased and decreased based on a switching frequency not being equal to a reference frequency; and controlling, based on the on-time pulse, a constant on-time of an on-time signal that controls an on-time of an activation signal, the activation signal having the switching frequency and being used by a power converter to generate an output voltage, the controlling of the constant on-time resulting in maintaining the switching frequency at about the reference frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GARY L LAXTON/Primary Examiner, Art Unit 2896                                       5/26/2022